Citation Nr: 0613117	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple disabilities, 
to include a chronic disorder manifested by tremors, as 
secondary to a service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD), to include medication 
taken for same. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel	


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for tremors, claimed as 
secondary to the veteran's service connected hiatal hernia 
with GERD, to include medications taken for the 
gastrointestinal disease.  The veteran had filed his current 
claim for secondary service connection in October 2002.  In 
May 2003 he received a notice of the RO decision, and in July 
2003, he filed a timely Notice of Disagreement (NOD).  He 
elected to partake in the Decision Review Process, and in 
October 2003, the veteran received a Statement of the Case 
(SOC).

The veteran timely filed a substantive appeal in October 
2003, and in February 2004, he received a Supplemental 
Statement of the Case (SSOC).  Although the veteran had 
requested a hearing on this matter, none was held, as he 
failed to appear on the specified date.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that his tremors or a 
disability manifested by tremors (to include Parkinson's 
disease) are secondary to his service-connected hiatal hernia 
with GERD or more precisely, due to medications prescribed to 
treat his gastrointestinal disease.  As explained in more 
detail below, it is the Board's judgment that additional 
development of the appeal is warranted.  

The Board notes at the outset that the veteran indicated in 
his Notice of Disagreement (NOD) received by the RO in July 
2003 that, in addition to tremors or a disability manifested 
by tremors, he was seeking service connection for additional 
disorders as secondary to treatment for his hiatal hernia 
with GERD, to include blurry vision, ringing in the ears 
(tinnitus), hearing loss, anxiety and a disability manifested 
by a gait disturbance.  The RO subsequently denied secondary 
service connection for these additional disorders in a 
January 2004 decision.  No further action was taken by the 
appellant or RO with respect to these latter claims and, as a 
result, the only issue certified to the Board is secondary 
service connection for a disability manifested by a tremor.  
In reviewing the record, however, it becomes apparent that 
the veteran claimed that these additional disorders were 
secondary to his hital hernia with GERD or treatment for same 
at the time he filed his original claim for secondary service 
connection for tremors in November 2002.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554, 555, 556 
(1993). An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Generally, a notice of disagreement shall be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination with which it is disagreeing.  
38 U.S.C.A. § 7105(b)(1).  

As to the additional issues of secondary service connection 
in question, the veteran filed a claim but he did not submit 
an NOD after the RO denied the claims.  That is, the veteran 
failed to submit a timely NOD after the RO initially 
addressed and denied service connection for these additional 
disorders in January 2004.  Nevertheless, a Notice of 
Disagreement with a failure to adjudicate a claim is 
nonetheless a Notice of Disagreement.  Isenbart v. Brown, 7 
Vet. App. 537, 541 (1995); 38 U.S.C.A. § 7105(d) (West 2002).  
In July 2003, the veteran filed a valid NOD with the May 2003 
rating decision's failure to decide his additional secondary 
service connection claims.  When there has been an initial RO 
adjudication of a claim and an NOD as to its denial, the 
claimant is entitled to a Statement of the Case and, 
notwithstanding the RO's eventual denial of the additional 
claims in question in January 2004, its failure to issue an 
SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the RO must issue a Statement of the Case 
addressing all of the veteran's secondary service connection 
claims and provide him with an opportunity to present 
additional evidence and argument with regard to all of his 
claims.  Id.  

The Board also finds that additional development is warranted 
to address the underlying merits of the veteran's secondary 
service connection claims.  The relevant evidence is 
summarized below.

The veteran underwent a private medical examination in 
October 2001, where the doctor recorded a history of tremors.  
Upon conducting an extrapyramidal examination, the physician 
observed that "there is a rest tremor principally in his 
left arm."  Based upon his assessments, a diagnosis of early 
Parkinson's disease was recorded.  Another private medical 
report from a different doctor in February 2002 offered a 
comparable assessment.  In this latter report, the examiner 
noted the veteran's account of a "resting tremor," and 
concluded, based on his history and the examination, that the 
veteran's malady was most consistent with early onset of left 
greater than right-sided Parkinson symptoms.  Neither report 
proximately links the veteran's tremors to his service-
connected disease or treatment for it. 

While the October 2001 private physician observed that 
"[t]remor is listed as a complication" for one of veteran's 
medications, he discounted this fact, noting that such a 
symptom "is [listed] with many medications."  The doctor 
also cautioned that he was "not sure whether it could, in 
fact, lead to the type of tremor we are seeing," and 
subsequently, in a November 2001 report, expressed that "I 
doubt that this [medication for hiatal hernia with GERD] is 
directly related [to the tremors]."  

The veteran underwent a June 2002 VA examination for a second 
opinion with respect to the Parkinson's disease diagnosis.  
This examiner recorded observations of the resting tremor and 
noted "no family history of Parkinson's disease or 
tremors."  The examiner conveyed his impression "that I 
found no evidence today for Parkinson's disease, as the 
veteran lacks brandykinesia and the tremor is not typical for 
PD," but he also concluded that "I cannot be absolutely 
certain that he does not have early Parkinson's disease . . . 
."  The examiner stated that the veteran "could have an 
essential tremor but it is unclear whether alcohol helps this 
tremor.  I have asked him to try a beer and see what happens 
next."  He suggested that the veteran cease his Parkinson's 
disease medication, as "this would help to rule out 
Parkinson's disease if no stiffness is seen," and "note 
what happens to his stiffness and tremor.  If he notes 
development of stiffness, he is to return and we can restart 
Parkinson meds . . . ."  The examiner further noted that the 
veteran  "does not want meds for the tremor if it is only an 
essential tremor."  In his discussion, the examiner 
reiterated that "the cardinal signs of Parkinson's disease 
are not noted with this patient," but also stated that the 
veteran's "reports that alcohol has not seemed to help with 
the tremor and that it does not worsen with anxiety . . . . 
would also seem to rule out essential tremor . . . ."  The 
examiner recommended a follow-up appointment "in a few 
months to reassess."  

A subsequent follow-up VA medical report, dated September 
2002, notes that the veteran "states [that he] has gotten 
stiffness of lower ext[remity] since being off [his 
Parkinson's disease] medication," which, according to the 
June 2002 VA examiner, would indicate the presence of 
Parkinson's disease.

Upon a December 2002 VA medical examination, the examiner 
noted that the veteran "developed a Parkinson like tremor 
and has been diagnosed with Parkinson's disease."  The 
examiner further diagnosed the veteran with "hiatal hernia 
with gastroesophageal reflux, symptomatic in spite of 
treatment," and concluded that "the veteran does have 
Parkinson disease, which is unrelated to his gastroesophageal 
reflux disease." 

A February 2003 VA medical report indicates the examiner's 
impression that the veteran "continues to have no evidence 
today for Parkinson's disease," and that "I think that the 
tremor falls into the essential tremor category."  While 
noting the veteran's resting tremor, which had switched from 
the right side to the left hand, the examiner stated that the 
veteran "does not have typical tremor of Parkinson's 
disease, nor other signs/symptoms related to [it]."  As 
such, the February 2003 examiner concluded that because the 
veteran had "been off any medications for tremor since July 
2002, without worsening of symptoms," it was "more likely 
that the tremor is not related to early Parkinson's disease 
signs," but was "most likely a benign tremor."

A May 2003 VA medical examination report discloses the 
physician's impression of a "classic Parkinson's Disease 
tremor mostly on right" and a positive diagnosis of 
"idiopathic Parkinson's disease".   The Board notes also 
that subsequent June 2003, July 2003, December 2003, and 
January 2004 VA medical reports similarly confirm the 
Parkinson's disease diagnosis, with the January 2004 record 
indicating the veteran's response to a low dose of 
Parkinson's disease medication.  

While the above evidence includes at least one competent 
opinion that weighs against the claim (i.e., report of 
December 2002 VA medical examination), there is no opinion 
that fully addresses the questions at hand.  The Board 
specifically notes that the VA examiner failed to address the 
question of whether the medication or medications used to 
treat the veteran's service connected hiatal hernia with GERD 
caused or aggravated his tremors.  And, as the appeal 
involves additional disorders claimed as secondary to 
treatment for the veteran's hiatal hernia with GERD, 
additional examination findings and opinions are warranted.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO must contact the veteran 
and clarify the diseases or disabilities 
that he is claiming were caused or 
aggravated by his hiatal hernia with 
GERD, to include treatment for same.

2.  The AMC/RO must review the record 
and, with respect to the veteran's claims 
for secondary service connection, ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should also provide the 
veteran with corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefits sough as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006).  

3.  The veteran must be afforded a VA 
general medical examination for the 
purpose of determining whether he has any 
diagnosed diseases or disabilities 
causally linked to his hiatal hernia with 
GERD or treatment for same.  Following a 
review of the relevant medical evidence 
in the claims file, obtaining a history 
from the veteran (to include treatment or 
medication history), the physical 
examination, any laboratory tests that 
are deemed necessary, and any additional 
specialty examinations that are 
warranted, the clinician is requested to 
answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's tremors or a 
disability manifested by tremors was 
caused or aggravated by any 
medications that have been 
prescribed for his service-connected 
hiatal hernia with GERD?

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran has any additional 
diseases or disabilities caused or 
aggravated by his hiatal hernia with 
GERD or treatment for same, to 
include blurry vision, tinnitus, 
hearing loss, an anxiety disorder 
and a disability manifested by a 
gait disturbance?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last Supplemental 
Statement of the Case, the AMC/RO must 
readjudicate the veteran's claims for 
secondary service connection.  If the 
claim for secondary service connection 
remains denied, the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond.  If any of the 
additional claims for secondary service 
connection are denied, the AMC/RO must 
afford the veteran and his representative 
a reasonable period of time to respond 
and notify them that the issues set forth 
in a Statement of the Case require 
submission of a substantive appeal to 
continue appellate review.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



